Exhibit 10.1

 

Loan No. E539S01A

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

                            THIS SUPPLEMENT to the Master Loan Agreement dated
June 20, 2001, as amended, (the “MLA”), is entered into as of February 15, 2002
between CoBANK, ACB (“CoBank”) and DAKOTA GROWERS PASTA COMPANY, Carrington,
North Dakota (the “Company”), and amends and restates the Supplement dated June
20, 2001 and numbered E539S01.

 

                SECTION 1.         The Revolving Credit Facility.  On the terms
and conditions set forth in the MLA and this Supplement, CoBank agrees to make
loans to the Company during the period set forth below in an aggregate principal
amount not to exceed, at any one time outstanding, the lesser of the “Borrowing
Base” (as calculated pursuant to the Borrowing Base Report attached hereto as
Exhibit A) or $19,000,000.00 (the “Commitment”).  Within the limits of the
Commitment, the Company may borrow, repay and reborrow.

 

                SECTION 2.         Purpose.  The purpose of the Commitment is to
finance the inventory and receivables referred to in the Borrowing Base Report.

 

                SECTION 3.         Term.  The term of the Commitment shall be
from March 1, 2002, up to but not including February 25, 2003, or such later
date as CoBank may, in its sole discretion, authorize in writing.

 

                SECTION 4.         Interest.  The Company agrees to pay interest
on the unpaid principal balance of each loan in accordance with one or more of
the following interest rate options, as selected by the Company:

 

                        (A)      Variable Rate Option.  At a rate per annum
equal at all times to the rate of interest established by CoBank on the first
Business Day of each week.  The rate established by CoBank may not exceed
CoBank’s National Variable Rate (as hereinafter defined) on that day plus 1%
(100 basis points) and shall be effective until the first Business Day of the
next week.  Each change in the rate shall be applicable to all balances subject
to this option and information about the then current rate shall be made
available upon telephonic request.  For purposes hereof, the National Variable
Rate shall mean the rate of interest established by CoBank from time to time as
its National Variable Rate, which Rate is intended by CoBank to be a reference
rate and not its lowest rate.  The National Variable Rate will change on the
date established by CoBank as the effective date of any change therein and
CoBank agrees to notify the Company promptly after any such change.

 

                        (B)      Fixed Rate Option.  At a fixed rate per annum
to be quoted by CoBank in its sole discretion in each instance.  Under this
option, rates may be fixed on such balances and for such periods (including
periods extending beyond the maturity date of the loans (as set forth in Section
5 hereof)) as may be agreeable to CoBank in its sole discretion in each
instance.  In the event CoBank consents to one or more balances being fixed for
a period or periods extending beyond the maturity date but the Commitment is not
renewed, then each such balance shall be due and payable on the last day of its
fixed rate period and Section 5 hereof shall, for each such balance, be deemed
amended accordingly.

 

 

--------------------------------------------------------------------------------


 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, on any Business Day, elect to convert balances bearing
interest at the variable rate option to the fixed rate option.  In addition,
prior to the expiration of any fixed rate period, the Company may, subject to
Section 13 of the MLA, repay any fixed rate balance, convert any fixed rate
balance to the variable rate option, or refix the rate at a new rate to be
quoted by CoBank.  Upon the expiration of any fixed rate period, the Company
may, subject to the terms hereof, refix the rate or convert the rate to the
variable rate option.  In the absence of any such election, interest shall
automatically accrue at the variable rate option.  All elections provided for
herein shall be made telephonically or in writing and must be received by 12:00
noon Company’s local time.  Interest shall be calculated on the actual number of
days each loan is outstanding on the basis of a year consisting of 360 days and
shall be payable monthly in arrears by the 20th day of the following month.

 

                SECTION 5.         Promissory Note.  The Company promises to
repay the unpaid principal balance of the loans on the first CoBank business day
following the last day of the term of the Commitment.  In addition to the above,
the Company promises to pay interest on the unpaid principal balance of the
loans at the times and in accordance with the provisions set forth in Section 4
hereof.  This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.

 

                SECTION 6.         Borrowing Base Reports, Etc.  The Company
agrees to furnish a Borrowing Base Report to CoBank at such times or intervals
as CoBank may from time to time request.  Until receipt of such a request, the
Company agrees to furnish a Borrowing Base Report to CoBank within 45 days after
each month end calculating the Borrowing Base as of the last day of the month
for which the Report is being furnished.  However, if no balance is outstanding
hereunder on the last day of such month, then no Report need be furnished. 
Regardless of the frequency of the reporting, if at any time the amount
outstanding under the Commitment exceeds the Borrowing Base, the Company shall
immediately notify CoBank and repay so much of the loans as is necessary to
reduce the amount outstanding under the Commitment to the limits of the
Borrowing Base. 

 

                SECTION 7.         Amendment Fee.  In consideration of the
amendment, the Company agrees to pay to CoBank on the execution hereof, a fee in
the amount of $5,000.00.

 

                SECTION 8.         Servicing Fee.  The Company agrees to pay to
CoBank a servicing fee on the average daily balance at the rate of 1/10 of 1%
per annum (calculated on a 360 day basis), payable quarterly in arrears by the
20th day following each calendar quarter.

 

                SECTION 9.         Letters of Credit.  In addition to loans and
if agreeable to CoBank in its sole discretion in each instance, the Company may
utilize the Commitment to open irrevocable letters of credit for its account. 
Each letter of credit shall reduce the amount available under the Commitment by
the maximum amount capable of being drawn thereunder.  The rights and
obligations of the parties with respect to each letter of credit will be
governed by the Reimbursement Agreement attached hereto as Exhibit B (which
rights and obligations shall be in addition to the rights and obligations of the
parties hereunder and under the MLA).  Notwithstanding the foregoing or any
other provision hereof, the maximum amount capable of being drawn under each
letter of credit must be statused against the Borrowing Base in the same manner
as if it were a loan, and in the event that

 

 

2

--------------------------------------------------------------------------------


 

 

(after repaying all loans) the maximum amount capable of being drawn under the
letters of credit exceeds borrowing base, then the Company shall immediately
notify CoBank and pay to CoBank (to be held as cash collateral) an amount equal
to such excess.

 

 

                IN WITNESS WHEREOF, the parties have caused this Supplement to
be executed by their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY

 

 

 

 

By:

/s/ Rebecca Kennedy

 

By:

/s/ Thomas Friezen

 

 

 

 

 

Title:

Assistant Corporate Secretary

 

Title:

CFO

 

 

 

3

--------------------------------------------------------------------------------